'Order unanimously reversed and writ dismissed. Memorandum: 'The case of People ex rel. Rainone v. Murphy (1 N Y 2d 367) has no application to the facts here present. The New York Parole Board did not interrupt the service of the relator’s sentence. The interruption of service, if any, was caused by the affirmative act of the relator in refusing to waive extradition from California to New York- at the time that New York was seeking custody of him' under a warrant pursuant to section 283 of the Correction Law so that he could serve the balance of his sentence here. Had he been returned he would have received credit on his .California sentence for the time served in New York State. However, upon his refusal to waive extradition the California Adult Authority [Parole Board], which had placed relator on parole and was willing to release him to New York, rescinded his parole and directed that he be retained to complete his partly served 10-year term. (Appeal by Warden from Order of Wyoming County Court remanding relator to custody of Commissioner of Correction at Attica until March 19, 1966, when he should be discharged. Cross appeal by relator from so much of said order as denies his immediate release.)
Present — Williams, P. J., Bastow, Goldman, Del Veechio and Marsh, JJ.